Exhibit 10.2

AGREEMENT AND GENERAL RELEASE

Travelport Limited (“Travelport”) and Travelport, LP (collectively, the
“Company”) and Mark Ryan (hereinafter collectively with his heirs, executors,
administrators, successors and assigns, “EXECUTIVE”), mutually desire to enter
into this Agreement and General Release (“Agreement”) and agree that:

The terms of this Agreement are the products of mutual negotiation and
compromise between EXECUTIVE and the Company; and

The meaning, effect and terms of this Agreement have been fully explained to
EXECUTIVE; and

EXECUTIVE is hereby advised, in writing, by the Company that he should consult
with an attorney prior to executing this Agreement; and

EXECUTIVE is being afforded twenty-one (21) days from the date of this Agreement
to consider the meaning and effect of this Agreement, and if this Agreement is
executed more than twenty-one (21) days after the date of this Agreement, it
shall be null and void; and

EXECUTIVE understands that he may revoke the general release of claims contained
in paragraph 4 of this Agreement (the “General Release of Claims”) for a period
of seven (7) calendar days following the day he executes this Agreement, and the
General Release of Claims shall not become effective or enforceable until the
revocation period has expired, and no revocation has occurred (the “Effective
Date”). Any revocation within this period must be submitted, in writing,
pursuant to the notice provision set forth in the Employment Agreement (as
defined below) and state, “I hereby revoke my acceptance of the General Release
of Claims.” Said revocation must be personally delivered or mailed pursuant to
the notice provision in the Employment Agreement and postmarked within seven
(7) calendar days of execution of this Agreement. In the event of a revocation
of the General Release of Claims, the remainder of this Agreement shall remain
in full force and effect; and

EXECUTIVE has carefully considered other alternatives to executing this
Agreement.

THEREFORE, EXECUTIVE and the Company, for the full and sufficient consideration
set forth below, agree as follows:

1. EXECUTIVE’s employment shall be terminated effective on the Last Day of
Employment, as defined in the attached Personal Statement of Termination
Benefits. Following his Last Day of Employment, other than as set forth below or
in the attached Personal Statement of Termination Benefits (which are provided
pursuant to the December 16, 2011 Employment Agreement between Travelport, LP
and EXECUTIVE, as amended in the December 3, 2012 Letter Agreement
(collectively, the “Employment Agreement”) pursuant to the terms set forth
therein), EXECUTIVE shall not be eligible for any other payments from the
Company.

2. In full satisfaction of the Company’s obligations under Section 7(c)(iii) of
the Employment Agreement, the Company agrees to provide EXECUTIVE with the
benefits set



--------------------------------------------------------------------------------

Mark Ryan

Agreement and General Release

March 5, 2014

Page 2 of 12

 

forth in the attached Personal Statement of Termination Benefits under the
captions “Accrued Rights”, “Severance Pay”, 2013 LTMIP and “Severance Benefits”.
The Severance Pay, 2013 LTMIP and Severance Benefits are subject to EXECUTIVE’s
continued compliance with the provisions of Section 8 and 9 of the Employment
Agreement. EXECUTIVE understands and agrees that he would not receive the
Severance Pay, 2013 LMTIP and Severance Benefits, except for his execution of
this Agreement and the fulfillment of the promises contained herein, and that
such consideration is greater than any amount to which he would otherwise be
entitled as an employee of the Company.

3. Except as set forth in Section 8(b) of the Employment Agreement, the Company
will also provide EXECUTIVE with a neutral reference to any entity other than
the Released Parties. Upon inquiry to the Human Resources department,
prospective employers (other than the Released Parties) will be advised only as
to the dates of EXECUTIVE’s employment and his most recent job title. Last
salary will be provided if EXECUTIVE has provided a written release for the
same.

4. Except as otherwise expressly provided by this Agreement or the right to
enforce the terms of this Agreement, EXECUTIVE, of his own free will knowingly
and voluntarily releases and forever discharges the Company, their current and
former parents, and their shareholders, affiliates (including without limitation
Orbitz Worldwide, Inc. and its subsidiaries), subsidiaries, divisions,
predecessors, successors and assigns and the employees, officers, directors,
advisors and agents thereof (collectively referred to throughout this Agreement
as the “Released Parties”, or a “Released Party”) from any and all actions or
causes of action, suits, claims, charges, complaints, promises demands and
contracts (whether oral or written, express or implied from any source), or any
nature whatsoever, known or unknown, suspected or unsuspected, which against the
Released Parties EXECUTIVE or EXECUTIVE’s heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can shall or may have by
reason of any matter, cause or thing whatsoever arising any time prior to the
time EXECUTIVE executes this Agreement, including, but not limited to:

 

  a.

any and all matters arising out of EXECUTIVE’s employment by the Company or any
of the Released Parties and the termination of that employment, and that
includes but is not limited to any claims for salary, allegedly unpaid wages,
bonuses (including without limitation for 2013 and 2014), commissions, retention
pay, severance pay, vacation pay, or any alleged violation of the National Labor
Relations Act, any claims for discrimination of any kind under the Age
Discrimination in Employment Act of 1967 as amended by the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, Sections 1981 through
1988 of Title 42 of the



--------------------------------------------------------------------------------

Mark Ryan

Agreement and General Release

March 5, 2014

Page 3 of 12

 

  United States Code, any claims under the Employee Retirement Income Security
Act of 1974 (except for benefits that are or become vested on or prior to the
Last Day of Employment, which are not affected by this Agreement, including
without limitation any benefits under the 401(k) Plan (as defined in the
attached Personal Statement of Termination Benefits, which the Company
acknowledges are fully vested and are subject to the terms of such 401(k) Plan
and applicable law), the Americans With Disabilities Act of 1990, the Fair Labor
Standards Act (to the extent such claims can be released), the Occupational
Safety and Health Act, the Consolidated Omnibus Budget Reconciliation Act of
1985, the Federal Family and Medical Leave Act (to the extent such claims can be
released); and

 

  b. Georgia Fair Employment Practices; Georgia Equal Pay Act (Sex
Discrimination in Employment); Georgia Age Discrimination in Employment; Georgia
Equal Employment or Persons with Disabilities Code; Wage Payment and Work Hour
Laws; HIV/AIDS Confidentiality; City of Atlanta Anti-Discrimination Ordinance,
Chapter 94, Article 5, Section 94-112; and

 

  c. any other federal, state or local civil or human rights law, or any other
alleged violation of any local, state or federal law, regulation or ordinance,
and/or public policy, implied or expressed contract, fraud, negligence,
estoppel, defamation, infliction of emotional distress or other tort or
common-law claim having any bearing whatsoever on the terms and conditions
and/or termination of his employment with the Company including, but not limited
to, any statutes or claims providing for the award of costs, fees, or other
expenses, including reasonable attorneys’ fees, incurred in these matters.

In addition, you agree to execute, return and not revoke a second Agreement and
General Release in substantially the same form as this Agreement (the “Second
Agreement”) on or after the Last Day of Employment.

Notwithstanding the foregoing release of claims in this paragraph of this
Agreement (“General Release of Claims”):

d. Nothing in the release of claims in this paragraph shall impact EXECUTIVE’s
Class A-2 Interests in TDS Investor (Cayman) L.P., which remain subject to the
TDS Investor (Cayman) L.P. 2006 Interest Plan, as amended and/or restated from
time to time; the TDS Investor (Cayman) L.P. Agreement of Exempted Limited
Partnership, as amended and/or restated from time to time; and the applicable
Management Equity Award Agreements.



--------------------------------------------------------------------------------

Mark Ryan

Agreement and General Release

March 5, 2014

Page 4 of 12

 

e. Nothing in this release of claims in this paragraph shall impact EXECUTIVE’s
shares in Travelport Worldwide Limited, which remain subject to the applicable
plan document and Management Equity Award Agreements.

f. EXECUTIVE has a right to indemnification and advancement from and by the
Company, to the extent in existence as of the date hereof pursuant to the
Company’s by-laws, and such right to indemnification and advancement shall
survive the termination of his employment in accordance with such by-laws and
applicable law. By way of example, if EXECUTIVE is sued as a result of an
authorized action he took as an employee or officer of the Company or any of its
affiliates, the Company will advance to EXECUTIVE such sums as are necessary to
defend such action (including reasonable retainers, attorneys fees, costs and
expenses) as they become due and owing, and will indemnify EXECUTIVE for any
judgment entered against him or reasonable settlement of the litigation.

g. The Company represents that it had Directors & Officers (“D&O”) insurance
coverage, including “tail coverage”, during EXECUTIVE’s employment with the
Company, and while he served as an officer for Travelport Worldwide Limited and
its subsidiaries, EXECUTIVE was covered under such D&O coverage for the period
he served as an officer. EXECUTIVE shall continue to be entitled to the benefits
of such coverage with respect to his services performed through the Last Day of
Employment, subject to the applicable terms of the applicable policies. The D&O
coverage provided by the Company will continue after the termination of
EXECUTIVE’s employment and status as an officer, and the Company presently
intends to continue such coverage indefinitely at existing levels.

5. EXECUTIVE also acknowledges that he does not have any current charge, claim
or lawsuit against one or more of the Released Parties pending before any local,
state or federal agency or court regarding his employment and his separation
from employment. EXECUTIVE understands that nothing in this Agreement prevents
him from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any other federal, state or local agency charged with the
enforcement of any employment or labor laws, although by signing this Agreement
EXECUTIVE is giving up any right to monetary recovery that is based on any of
the claims he has released. EXECUTIVE also understands that if he files such a
charge or complaint, he has, as part of this Agreement, waived the right to
receive any remuneration beyond what EXECUTIVE has received in this Agreement.



--------------------------------------------------------------------------------

Mark Ryan

Agreement and General Release

March 5, 2014

Page 5 of 12

 

6. EXECUTIVE shall not seek or be entitled to any personal recovery, in any
action or proceeding that may be commenced on EXECUTIVE’s behalf in any way
arising out of or relating to the matters released under this Agreement.

7. EXECUTIVE represents that he has not and agrees that he will not in any way
disparage the Company or any Released Party, their current and former officers,
directors and employees, or make or solicit any comments, statements, or the
like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities. Following the full execution of and the Effective Date of
this Agreement (and the Second Agreement), the Company will direct the
then-current members of the Travelport Senior Leadership Team (the “SLT”) not to
disparage EXECUTIVE and remind the SLT of the Company’s neutral reference
policy; provided, however, that the Company’s obligation under this paragraph
shall not be ongoing and will be fulfilled once the Company directs the SLT not
to disparage EXECUTIVE and reminds them of the Company’s neutral reference
policy.

8. EXECUTIVE understands that if this Agreement were not signed, he would have
the right to voluntarily assist other individuals or entities in bringing claims
against Released Parties. EXECUTIVE hereby waives that right and agrees that he
will not provide any such assistance other than assistance in an investigation
or proceeding conducted by the United States Equal Employment Opportunity
Commission or other federal, state or local agency, or pursuant to a valid
subpoena or court order. EXECUTIVE agrees that if such a request for assistance
if by any agency of the federal, state or local government, or pursuant to a
valid subpoena or court order, he shall advise the Company in writing of such a
request no later than three (3) days after receipt of such request.

9. EXECUTIVE acknowledges and confirms that he has returned all Company property
to the Company, including his identification card, and computer hardware and
software, all paper or computer based files, business documents, and/or other
records as well as all copies thereof, credit cards, keys and any other Company
supplies or equipment in his possession. Finally, any amounts owed to the
Company have been paid.

10. This Agreement is made in the State of Georgia and shall be interpreted
under the laws of said State, without regard to conflicts of laws principles
thereof. Its language shall be construed as a whole, according to its fair
meaning, and not strictly for or against either party. Should any provision of
this Agreement be declared illegal or unenforceable by any court or arbitrator
of competent jurisdiction and cannot be modified to be enforceable, including
the General Release of Claims (as defined herein), such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. However, if as a result of any action initiated by
EXECUTIVE, any portion of the General Release of Claims (as



--------------------------------------------------------------------------------

Mark Ryan

Agreement and General Release

March 5, 2014

Page 6 of 12

 

defined herein) were ruled to be unenforceable for any reason, EXECUTIVE shall
return consideration equal to the Severance Pay, 2013 LTMIP and Severance
Benefits provided to EXECUTIVE under this Agreement.

11. EXECUTIVE agrees that neither this Agreement nor the furnishing of the
consideration for this Agreement shall be deemed or construed at any time for
any purpose as an admission by the Company of any liability or unlawful conduct
of any kind, all of which the Company denies.

12. This Agreement may not be modified, altered or changed except upon express
written consent of both parties wherein specific reference is made to this
Agreement.

13. This Agreement sets forth the entire agreement between the parties hereto,
and fully supersedes any prior agreements or understandings between the parties
other than the Employment Agreement and the Management Equity Award Agreements
(including without limitation the post-employment restrictive covenants
contained in the Employment Agreement and the Management Equity Award
Agreements), which agreements shall continue to apply in accordance with their
respective terms, except to the extent otherwise specifically provided herein.
For the avoidance of doubt, Section 11(o) (“Arbitration”) of the Employment
Agreement shall continue to apply to disputes between the parties under the
Employment Agreement, and shall apply to any disputes under this Agreement as
well, subject to the exclusion set forth in Section 11(o) of the Employment
Agreement regarding the enforcement of post-employment restrictive covenants
pursuant to Section 10 of the Employment Agreement.

14. EXECUTIVE agrees to cooperate with and, consistent with his other employment
obligations, to make himself reasonably available to Travelport and its Chief
Legal Officer (or comparable position within Travelport), as the Travelport may
reasonably request, to assist it in any matter regarding Travelport or its
affiliates, subsidiaries, and predecessors, including giving truthful testimony
in any potential or filed litigation, arbitration, mediation or similar
proceeding litigation involving Travelport and its affiliates, subsidiaries, and
their predecessors, over which EXECUTIVE has knowledge or information. The
Company will reimburse EXECUTIVE for any and all reasonable expenses reasonably
incurred in connection with EXECUTIVE’s compliance with this paragraph.

15. In consideration for the Severance Pay, 2013 LTMIP and Severance Benefits
being provided to EXECUTIVE pursuant to this Agreement, EXECUTIVE warrants and
affirms to Travelport that he has at all times conducted himself as a fiduciary
of, and with sole regard to that which is in best interests of, Travelport and
its affiliates and their predecessors. He affirms that in conducting business
for Travelport and their subsidiaries and affiliates and their



--------------------------------------------------------------------------------

Mark Ryan

Agreement and General Release

March 5, 2014

Page 7 of 12

 

predecessors, he has done so free from the influence of any conflicting personal
or professional interests, without favor for or regard of personal
considerations, and that he has not in any material respect violated the
Travelport Code of Business Conduct & Ethics (the “Travelport Code”). Toward
that end, EXECUTIVE understands that this affirmation is a material provision of
this Agreement, and, should the Company reasonably determine that, during his
employment with the Company, EXECUTIVE has engaged in material business
practices inconsistent with the affirmation set forth herein then EXECUTIVE
agrees that he shall have committed a material breach of this Agreement, and the
Severance Pay, 2013 LTMIP and Severance Benefits provided to EXECUTIVE under
this Agreement shall not have been earned. In that case, EXECUTIVE shall be
liable for the return of consideration equal to such payments and benefits. A
determination by the Company pursuant to this paragraph 15 shall not be
reasonable if it is later invalidated by a final decision of an arbitrator or
court of competent jurisdiction that is not the subject of appeal.

THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND ARE MUTUALLY
DESIROUS OF ENTERING INTO SUCH AGREEMENT. EXECUTIVE UNDERSTANDS THAT THIS
DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL CLAIMS HE HAD OR MIGHT HAVE
AGAINST THE COMPANY; AND HE ACKNOWLEDGES THAT HE IS NOT RELYING ON ANY OTHER
REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT. HAVING ELECTED
TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH HEREIN, AND TO
RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH IN PARAGRAPH 2 ABOVE, EXECUTIVE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT.
IF THIS DOCUMENT IS RETURNED EARLIER THAN 21 DAYS FROM THE LAST DATE OF
EMPLOYMENT, THEN EXECUTIVE ADDITIONALLY ACKNOWLEDGES AND WARRANTS THAT HE HAS
VOLUNTARILY AND KNOWINGLY WAIVED THE 21 DAY REVIEW PERIOD, AND THIS DECISION TO
ACCEPT A SHORTENED PERIOD OF TIME IS NOT INDUCED BY THE COMPANY THROUGH FRAUD,
MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR TO THE
EXPIRATION OF THE 21 DAYS, OR BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO SIGN
RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.



--------------------------------------------------------------------------------

Mark Ryan

Agreement and General Release

March 5, 2014

Page 8 of 12

 

THEREFORE, the parties to this Agreement now voluntarily and knowingly execute
this Agreement.

 

    EXECUTIVE    

/s/ Mark P. Ryan

    Mark Ryan

Signed and sworn before me

this 6th day of March 2014

     

/s/ Lee Folsom

      Notary Public           TRAVELPORT, LP     By Travelport Holdings, LLC, as
General Partner     By:   /s/ Terry Conley     Name:   Terry Conley     Title:  
Executive Vice President

Signed and sworn to before me

this 6th day of March 2014

     

/s/ Lee Folsom

      Notary Public           As to the Paragraph entitled “2013 LTMIP” in
attached Personal Statement of Termination Benefits only:     TRAVELPORT LIMITED
    By:   /s/ Terry Conley     Name:   Terry Conley     Title:   Executive Vice
President

Signed and sworn to before me

this 6th day of March 2014

     

/s/ Lee Folsom

      Notary Public      



--------------------------------------------------------------------------------

Mark Ryan

Agreement and General Release

March 5, 2014

Page 9 of 12

 

PERSONAL STATEMENT OF TERMINATION BENEFITS

 

EXECUTIVE NAME:    Mark Ryan    (“you”, “your” or “EXECUTIVE”) LAST DAY OF
EMPLOYMENT:    April 18, 2014

TRANSITION

Subject to the terms of the Employment Agreement and this Agreement, you will
remain employed by Travelport, LP as a full-time employee through your Last Day
of Employment. From March 10, 2014 through the Last Day of Employment, you will
be a special advisor to Terry Conley, Travelport’s EVP, Capability and
Performance. Provided you remain employed by the Company through April 15, 2014,
you will become vested in the 444,444 time-based restricted share units
(“TRSUs”) that are eligible for vesting on April 15, 2014 pursuant to the
May 22, 2013 Management Equity Award Agreement between you and Travelport
Worldwide Limited and the Travelport Worldwide Limited 2013 Equity Incentive
Plan.

ACCRUED RIGHTS:

As set forth as Section 7(c)(iii)(A) and Section 7(a)(iii)(A)-(C) of the
Employment Agreement, you will receive the following basic benefits following
the termination of your employment:

 

  •   Base Salary through your Last Day of Employment;

 

  •   Reimbursement of unreimbursed business expenses pursuant to Travelport
policy; and

 

  •   Employee Benefits pursuant to employee benefit plans of the Company
through the Last Day of Employment.

SEVERANCE PAY (“Severance Pay”):

Pursuant to and subject to Section 7(c)(iii)(B) of the Employment Agreement,
subject to the effectiveness of this Agreement and the Second Agreement, you
will receive the following payments following the termination of your
employment:

 

  •   one (1) times the Base Salary (i.e. $400,000.00), to be paid in a lump sum
as soon as reasonably practicable following the Effective Date of the Second
Agreement;

 

  •  

a pro rata portion of any Annual Bonus at Target for the year of termination
based upon the percentage of the fiscal year that shall have elapsed through the
date of your termination of employment and for which you have not otherwise



--------------------------------------------------------------------------------

Mark Ryan

Agreement and General Release

March 5, 2014

Page 10 of 12

 

 

eligible for or received a bonus under Section 4 of the Employment Agreement,
(i.e. $118,356.16), to be paid in a lump sum as soon as reasonably practicable
following the Effective Date of the Second Agreement;

 

  •   $300,000.00 as a bonus for 2013, to be paid in a lump sum as soon as
reasonably practicable following the Effective Date of this Agreement;

 

  •   $356,250.00 as full and final payment for the 2013 performance-based
tranche and 2012-2013 time-based tranche of the 2012 Executive Long-Term
Incentive Plan (the “2012 LTIP”), to be paid in a lump sum in good faith on
March 7, 2014.

Subject to the effectiveness of this Agreement and the Second Agreement, all of
the payments above in this Severance Pay section shall be made no later than
sixty (60) days after the Last Day of Employment. For the avoidance of doubt,
you will not be an employee of the Company with respect to any of
post-termination payment and thus they will not be eligible for the benefits
that employees are eligible to receive, including without limitation
participation in the Travelport Employee Savings Plan (the “401(k) Plan”).

2013 LTMIP:

Subject to your execution, return and non-revocation of this Agreement and the
Second Agreement within the time periods permitted therein, notwithstanding the
fact that you will not be employed by the Company on June 1, 2014, you will
remain eligible for the June 1, 2014 vesting and payment only (equaling
$87,500.00) under the 2013 Long-Term Management Incentive Plan (the “2013
LTMIP”), subject to the remaining terms of the 2013 LTMIP Management Award
Agreement.

SEVERANCE BENEFITS (“Severance Benefits”):

Pursuant to and subject to Section 7(c)(iii)(B) of the Employment Agreement, you
will receive the following payments and benefits following the termination of
your employment:

HEALTH AND WELFARE BENEFITS:

Continued participation for twelve (12) months (i.e. through April 30, 2015) at
active employee rates; provided, however, that if you are eligible for another
employer’s group health plan coverage prior to the end of this period, the
Company shall not be responsible for any further payments; provided, further,
however, that the Company may, in its sole discretion, provide you with a lump
sum payment in lieu of providing a COBRA subsidy. This period shall run
concurrently with COBRA, and after the end of this subsidy, you will be
responsible for the full payment of any COBRA premiums through the remainder of
your eligibility. To the extent that these benefits are taxable to you under



--------------------------------------------------------------------------------

Mark Ryan

Agreement and General Release

March 5, 2014

Page 11 of 12

 

Section 105(h) of the Internal Revenue Code or is subject to any other taxation
or penalties under law, the Company will provide a gross-up to you to cover any
taxes or other penalties due from you on such benefits.

FINANCIAL PLANNING BENEFITS:

Continued participation through Black Coral for twelve (12) months following
your Last Day of Employment (i.e. through April 18, 2015). The Company shall
gross-up any payments on such benefits that are taxable to you.

OUTPLACEMENT BENEFITS:

You will be provided with executive outplacement assistance through a
mutually-agreed outplacement vendor, at a level consistent with Company policy.
Details regarding this executive outplacement assistance will be provided to you
under separate cover.

Unless otherwise defined herein, all capitalized terms set forth above shall
have the meaning set forth in the Employment Agreement. In the event of
Executive’s death or disability after the Last Day of Employment, Executive’s
estate and beneficiaries, as applicable, shall receive the pay and benefits (or
remaining portion thereof) the set forth in this Personal Statement of
Termination Benefits, subject to Executive’s (or his estate’s) execution,
delivery, and non-revocation of the Agreement (and the Second Agreement, if
applicable) within the applicable time period(s).

POST-EMPLOYMENT RESTRICTIVE COVENANTS (as set forth in the Employment Agreement,
Non-Competition Agreement, Non-Solicitation, Confidentiality and Intellectual
Property Agreement, and Management Award Agreements, as applicable):

 

Non-competition:    One (1) or two (2) years from Last Day of Employment
Non-solicitation of clients and employees:    One (1) or two (2) years from Last
Day of Employment Confidential Information:    No time limit (except three years
in Non-Solicitation, Confidentiality and Intellectual Property Agreement
Intellectual Property:    No time limit

For the avoidance of doubt, the term “affiliates” in the post-employment
restrictive covenants in the Employment Agreement and your Management Award
Agreements only include entities owned by The Blackstone Group to the extent
such entities are engaged in the same businesses of Travelport Worldwide Limited
and its subsidiaries as of the Last Day of Employment.



--------------------------------------------------------------------------------

Mark Ryan

Agreement and General Release

March 5, 2014

Page 12 of 12

 

EQUITY:

You will remain the owner of certain Class A-2 Interests, subject to the terms
of the applicable Management Equity Award Agreements, the TDS Investor (Cayman)
L.P. Agreement of Limited Partnership (as amended and/or restated from time to
time), the TDS Investor (Cayman) Interest Plan (as amended and/or restated from
time to time), and any other definitive documentation entered into by you and
TDS Investor (Cayman) L.P. regarding your equity in TDS Investor (Cayman) L.P.

You will also remain owner of certain shares issued under the Travelport
Worldwide Limited 2011 Equity Plan and Travelport Worldwide Limited 2013 Equity
Plan, subject to the terms of the applicable Management Equity Award Agreements,
the applicable equity plan (as amended and/or restated from time to time).

TAX ISSUES:

As set forth in Section 11(g) of the Employment Agreement, this Personal
Statement of Termination Benefits is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) and regulations
promulgated thereunder. To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments under this Agreement shall not be subject to
an excise tax under Section 409A. Notwithstanding anything contained in this
Agreement to the contrary, if necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees”,
any payment on account of your separation from service that would otherwise be
due hereunder within six months after such separation shall nonetheless be
delayed until no later than the first full pay period following the first
business day of the seventh month following your separation from service. In
addition, notwithstanding anything contained herein to the contrary, you shall
not be considered to have terminated employment with the Company for purposes of
causing any amount due under this Agreement to be made unless you would be
considered to have incurred a “termination of employment” from the Company and
its affiliates within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).
For purposes of the Employment Agreement and this Personal Statement of
Termination Benefits, each amount to be paid or benefit to be provided shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. All amounts provided above will be subject to applicable taxes, deductions
and withholding.